Citation Nr: 1131497	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and NB

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a personal hearing before the undersigned Veterans Law Judge at the RO in May 2011; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that pertinent evidence, including a March 2010 letter from a private physician and a March 2011 VA examination, has been added to the claims file since the July 2009 supplemental statement of the case.  The RO has not readjudicated the issue on appeal of entitlement an intial rating in excess of 20 percent for diabetes mellitus with consideration of the additional evidence.  Moreover, the record does not reflect that the Veteran has waived RO consideration of the additional evidence.  As such, the issue of entitlement an initial rating in excess of 20 percent for diabetes mellitus must be remanded to the AOJ for review and consideration.  Disabled American Veterans (DAV) v Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2010).

The Board observes that the Veteran has essentially raised (May 2011 Board hearing transcript, page 12) the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  Such issue has not been adjudicated by the RO, nor developed for appellate consideration at this time.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that a claim for TDIU was part of an increased rating issue when such claim is raised by the record.  As such, it must be adjudicated by the RO prior to appellate consideration.

Accordingly, the case is hereby REMANDED for the following actions:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.  Afford an appropriate period for response.

2.  Following completion of the above, the AOJ should readjudicate the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  In adjudicating the claim the AOJ should consider all the pertinent evidence, including the evidence received subsequent to the July 2009 supplemental statement of the case.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the issue should be returned to the Board, as appropriate.

3.  Thereafter, the AOJ should adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  Only if an appeal is completed as to this matter should the TDIU issue be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


